Citation Nr: 1636488	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-14 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to October 1999, including service in the Southwest Asia theater of operations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, June 2011, and April 2013 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension had its onset during service.  

2.  Resolving all reasonable doubt in the Veteran's favor, erectile dysfunction had its onset in service.  

3.  The Veteran has been diagnosed with degenerative joint disease of the right shoulder during the appeal period.  

4.  The Veteran has competently and credibly reported right shoulder pain ever since a motor vehicle accident during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The criteria for service connection for right shoulder degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Hypertension

The Veteran asserts that his hypertension had its onset during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Veteran has a current diagnosis of hypertension.  His service treatment records reflect a number of elevated blood pressure readings, including in November 1979 which found his blood pressure was 146/92, 150/94, 140/90, and 140/90.  In addition, in May 1990, his blood pressure was 142/92.  Notably, a June 1997 service treatment record noted the Veteran had a history of high blood pressure.  

Post-service treatment records reveal ongoing treatment and a diagnosis of hypertension.  

Given the service treatment records showing elevated blood pressure in service, as well as a notation of high blood pressure during service, and his current diagnosis of hypertension, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Erectile Dysfunction

The Veteran asserts that his erectile dysfunction had its onset during service, or, alternatively, that it is due to medication for his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service treatment records are negative for any complaints, treatment, findings, or diagnosis of erectile dysfunction, and the Veteran does not contend otherwise.  

The Veteran has stated, and testified, that his erectile dysfunction had its onset approximately one year before retiring out of the military, but that he kept it to himself.  See July 2012 correspondence; March 2016 video conference hearing testimony.  

On March 2013 VA examination, the Veteran reported his erectile dysfunction had its onset about five to six years ago, and contended that it was due to his medications for his service-connected disabilities.  The examiner diagnosed erectile dysfunction, but found the etiology was unknown.  The examiner opined that the medications for the Veteran's service-connected knee disabilities do not cause any significant problems with erectile dysfunction.  It was further opined that the medication for his service-connected ulcer disease can cause some problems with libido, but that he has had the problem for many years and has only been on the medication for about two years.  Therefore, it was less likely than not the Veteran's erectile dysfunction was proximately due to or the result of his service-connected conditions.  

As noted above, the Veteran has testified that he has experienced erectile dysfunction since approximately one year prior to his retirement from active duty.  The Veteran is competent to report on the nature of this disability, and the Board finds his testimony to be credible.  To the extent the March 2013 VA examiner provided a negative nexus opinion, the Board finds the examination to be inadequate for various reasons, including failing to address the theory of aggravation, and for failing to address the medications for all of his service-connected disabilities.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  
Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Based on the Veteran's competent and credible testimony, resolving all doubt in the Veteran's favor, service connection for erectile dysfunction is granted.  38 C.F.R. § 3.303(a).  Inasmuch as the Board is granting the disability on a direct theory of entitlement, there is no need for the Board to address the Veteran's secondary theory of entitlement.  

Right Shoulder Disability

The Veteran asserts that he has a right shoulder disability that is related to service and that he has suffered recurrent right shoulder pain ever since service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service treatment records reflect the Veteran was involved in a motor vehicle accident in January 1981 in which there was a head-on collision and he hit his head on the windshield.  He complained of pain and stiffness with neck active range of motion.  In September 1984, he complained of reinjuring his right shoulder after playing tennis.  He indicated he had been experiencing right shoulder pain for three weeks, and had first noticed right shoulder pain after carrying soda cases working for a party; the diagnosis was right shoulder tendonitis.  In November 1984, he again sought treatment for right shoulder pain; the diagnosis was right shoulder strain.  

The Veteran has reported that he has experienced right shoulder pain since the motor vehicle accident during service.  See, e.g., October 2012 correspondence.  

Post-service VA treatment records include a February 2012 report noting his complaint of right shoulder and neck pain.  He reported severe right shoulder pain started the night before, and he had a history of a motor vehicle accident several years ago.  The Veteran indicated he had been tolerating the right shoulder pain until the night before.  

On March 2013 VA examination, the Veteran reported pain and tingling down his right arm for about five to six years.  The examiner provided a diagnosis of right shoulder degenerative joint disease.  It was noted that the Veteran received treatment during service for tendonitis in 1984.  However, the examiner found there was no evidence of chronic sequelae related to the injury, noting the Veteran's retirement examination did not reveal any complaints related to the right shoulder.  Therefore, the examiner opined that it was less likely than not the Veteran's right shoulder degenerative joint disease was incurred in or caused by the claimed in-service injury, event, or illness.  

In addition, the Veteran has testified that he has suffered right shoulder pain ever since the documented motor vehicle accident in January 1981.  The Veteran is competent to report on the nature, frequency, and severity of his right shoulder pain, and the Board finds his testimony to be credible.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Based on the Veteran's competent and credible testimony, resolving all doubt in the Veteran's favor, service connection for degenerative joint disease of the right shoulder is granted.  38 C.F.R. § 3.303(a).  


ORDER

Service connection for hypertension is granted.  

Service connection for erectile dysfunction is granted.   

Service connection for right shoulder degenerative joint disease is granted.  




REMAND

The Board finds that the claim of entitlement to service connection for a left shoulder disability must be remanded for additional development.  

The Veteran asserts that he has a left shoulder disability that is related to service, and particularly to a January 1981 motor vehicle accident.  The Veteran's service treatment records also reflect that in May 1997 the Veteran complained of left shoulder pain for two days after weight lifting; the assessment was left shoulder muscle strain.  In an October 1997 physical therapy consultation report, the Veteran reported an eight month history of left shoulder pain, and a provisional diagnosis of left shoulder pain/possible rotator cuff tear was provided.  

Post-service private treatment records include a May 2008 MRI of the left shoulder that revealed extensive supraspinatus and infraspinatus tendinopathy without definite tear, and acromioclavicular osteoarthritis.  May 2008 x-rays of the left shoulder revealed an inferiorly displaced fracture of the acromion.  At some point afterwards, the Veteran underwent surgery for his left shoulder, and October 2008 x-rays revealed two cannulated screws in the acromion.  Notably, the operative report of the 2008 left shoulder surgery is not associated with the evidence of record.  

The evidence also includes a February 2014 VA opinion in which it was opined that it was less likely than not the Veteran's left shoulder disability was incurred in or caused by the claimed in-service injury, event or illness.  It was noted that the August 1999 retirement examination did not show a left shoulder condition and the Veteran checked "no" for shoulder issues.  In addition, an August 1999 VA examination showed no left shoulder condition.  Moreover, there was no evidence of injury to the shoulder from the motor vehicle accident.  It was found that there was a one-time episode of left shoulder pain in May 1997, with the diagnosis of left shoulder muscle strain.  

The Board finds the February 2014 VA opinion to be of limited, if any, probative value as it appears to be based on an inaccurate, and at the very least incomplete, factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Notably, the February 2014 VA opinion did not note the October 1997 complaint of an eight month history of left shoulder pain, and the provisional diagnosis of left shoulder pain/possible rotator cuff tear.  The Veteran has testified that he has been involved in no additional accidents since the January 1981 motor vehicle accident.  Based on the evidence of record, the Board finds that the Veteran should be provided an examination to determine the nature and etiology of his left shoulder disability.  

Additionally, since the service connection claim has not yet been fully considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and the Veteran's active service included service in the Southwest Asia theater of operations, the RO should provide the Veteran with appropriate notice of the evidence needed to establish service connection for a left shoulder disability, pursuant to these provisions.  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria for a claim asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 regarding his claim for service connection for a left shoulder disability.  

2. The RO should associate with the claims file updated VA treatment records since June 2014, as well as any identified outstanding private treatment records that have not been associated with the claims file, to specifically include the 2008 left shoulder operative report, if available.  

3. Notify the Veteran that he may submit lay statements from himself and others who have first-hand knowledge of the nature and extent of his in-service and post-service left shoulder symptoms, as well as any relationship between his left shoulder and his service.  The Veteran should be given a reasonable period of time to respond.   

4. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his left shoulder disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please state whether the symptoms of the Veteran's left shoulder are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had such condition, when did that condition resolve? 

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 
(c) If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.  

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including the documented January 1981 motor vehicle accident and/or environmental exposures during service in Southwest Asia during the Persian Gulf War?  In providing this opinion, the examiner is asked to consider that the Veteran has denied any additional accidents since the January 1981 motor vehicle accident.  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies) (i.e., right shoulder degenerative joint disease, right and left knee disabilities, or pes planus with plantar fasciitis)?  

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) (i.e., right shoulder degenerative joint disease, right and left knee disabilities, or pes planus with plantar fasciitis)?  If yes, was that increase in severity due to the natural progress of the disease? 

In answering all questions (a) through (f), please articulate the reasons underpinning all conclusions reached.  Specifically, please identify what facts and information, whether found in the record or outside the record, support any opinion provided, and, explain how that evidence justifies the opinion reached.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issue on appeal.  The AOJ must specifically consider and discuss the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as appropriate.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case that includes citation to and discussion of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3. 317, and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


